Citation Nr: 1337957	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-38 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Chicago, Illinois, which, in pertinent part denied service connection for a bilateral eye disability.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran also appealed the issue of service connection for a rash/skin problem.  The RO granted service connection in an August 2010 rating decision.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The Veteran has not disagreed with disability rating or effective date assigned.  Therefore, the issue has been resolved and is not in appellate status.  

The Veteran testified before the undersigned at an April 2013 hearing.  A transcript has been associated with the file.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board must remand this claim for two reasons, to obtain outstanding service treatment records (hospitalization) and to obtain a new medical VA examination and opinion.  The Veteran has requested that records of an in-service hospitalization be associated with his claims file.  The Veteran was hospitalized during service at the Martin Army Hospital at Fort Benning, Georgia, from June 11 to 19, 1964, following a left eye injury.  Hospitalization records are archived separately from individual service treatment records.  There is no mention in the claims file that the RO ever attempted to obtain the hospital records.  The Board must remand to obtain these records.  38 C.F.R. § 3.159(c)(2) (2013).  

With regard to a new VA examination and medical opinion, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Veteran was provided at a July 2010 VA examination.  He was diagnosed with bilateral dry eye and meibomian gland dysfunction, cataracts, and refractive error.  The June 1964 left eye injury is well documented.  The Veteran testified before the undersigned that he has had pain in his left eye and blurry vision, now bilateral, since the in-service injury.  He also testified that he was told at the time of the injury that he may have a permanent problem as a result.  

The July 2010 VA examination report reflects a different account of lay symptoms than those reported by the Veteran.  It also contains opinions that the current disabilities are not related to service, but provides an adequate rationale only as to cataracts.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board remands for a new medical opinion to assist in determining whether any current eye disorder is as likely as not related to the June 1964 left eye injury.  

Accordingly, the issue of service connection for a bilateral eye disability is REMANDED for the following action:

1.  Request from the appropriate facility or repository of records any and all records of medical treatment and/or hospitalization of the Veteran from June 11 to 19, 1964 at the Martin Army Hospital at Fort Benning, Georgia.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  After obtaining the above evidence, to the extent available, send the Veteran's claims file for a new medical opinion.  Based on review of the appropriate records, the VA examiner should offer an opinion on the following question:

Is it as likely as not that any bilateral eye disorder, including bilateral dry eye and meibomian gland dysfunction, cataracts, and refractive error, is etiologically related to the in-service left eye injury in June 1964?

Should the examiner find that an examination of the Veteran is necessary to answer this question, an examination should be provided.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiner should provide a rationale for any opinion provided.

3.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

